DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 11, in the reply filed on 14 October 2021 is acknowledged.
	Claims 12 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 October 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,553,737 (hereinafter “Shi”).  
Claims 2 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Shi as applied to claim 1 above, and further in view of Dries (US 2016/0254404 A1) and Shi’s claims 19 and 20.
Claims 6, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Shi as applied to claim 1 above, and further in view of claim 11 of Shi and, additionally or alternatively, claims 2 and 12 of Shi.  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over Shi as applied to claim 6 above, and further in view of Ding (CN 102408550 A, referencing the corresponding Derwent abstract thereof).  
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over Shi as applied to claim 1 above, and further in view of claim 9 of Shi and, additionally or alternatively, claims 2 and 10 of Shi.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Shi as applied to claim 10 above, and further in view of claim 13 of Shi and, additionally or alternatively, claims 2 and 14 of Shi.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, Shi’s claim 1 is directed to a material (“laminated structure” and/or a “second encapsulation layer” comprised therein), comprising: between 30 and 50 parts by weight of a fiber cloth (“30-50 wt. % of the fiber cloth”); and between 50 and 70 parts by weight of a polyester powder coating, the polyester powder coating comprising a polyester resin and a curing agent, and the polyester powder coating being evenly distributed on the fiber cloth (“50-70 wt. % of a second powder coating evenly disposed on the fiber cloth”, the “second powder coating” comprising a “polyester resin” and a “polyester resin curing agent”).
	Regarding claim 2, although Shi is not specific as to a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2, Dries notes a fiber cloth weight per unit area between 50 and 600 g/m2 for increasing loading capacity of composite materials in photovoltaic module encapsulants (e.g. ¶¶ [0007] – [0036], especially ¶¶ [0010], [0012]).  Considering Shi’s material is used to form a photovoltaic assembly (e.g. Shi’s claims 19 and 20) and therefore is of a similar endeavor to Dries, it would have been obvious to provide Shi’s fiber cloth with a weight per unit area between 50 and 600 g/m2 in order to increase or ensure a desired loading capacity of the material.  Based on the ranges for the amounts of fiber cloth and polyester powder coating in Shi’s claim 1, it would have therefore been understood the weight per unit area of the polyester powder coating is 50 to 1400 g/m2.
	Regarding claim 3, although Shi’s claims are not specific as to the fiber cloth comprising a fiber material selected from glass fiber, carbon fiber, aramid fiber, or a mixture thereof, Dries notes glass fibers are useful for increasing loading capacity of composite materials in photovoltaic module encapsulants (e.g. ¶¶ [0007] – [0036], especially ¶ [0010]).  Considering Shi’s material is used to form a photovoltaic assembly (e.g. Shi’s claims 19 and 20) and therefore is of a similar endeavor to Dries, it would have been obvious to provide Shi’s fiber cloth with a fiber material which is a glass fiber in order to increase or ensure a desired loading capacity of the material.
	Regarding claim 4, although Shi’s claims are not specific as to a monofilament diameter of the fiber material is between 3 and 23 µm, Dries notes monofilament diameters of glass fiber materials in the 
	Regarding claim 5, in addition to the limitations of claim 3, although Shi’s claims are not specific as to the fiber cloth being in the form of a plain weave, a twill weave, a satin weave, a rib weave, a mat weave, or a combination thereof, Dries depicts a plain weave structure for use in providing the advantages discussed in the double patenting rejection of claim 3 (e.g. Fig. 1).  Accordingly, as a means to provide such advantages, it would have been obvious to provide the fiber cloth in the form of a plain weave.
	Regarding claim 6, in addition to the limitations of claim 1, Shi’s claims 11 and 12 each indicate the polyester resin is a hydroxyl polyester resin, a carboxyl polyester resin, or a mixture thereof.  
	Regarding claim 7, although Shi’s claims are not specific as to the polyester resin being a polymer of monomers selected from terephthalic acid, m-phthalic acid, neopentyl glycol, adipic acid, ethylene glycol, or a mixture thereof, Ding discloses a polyester resin which is a polymer of, e.g., m-phthalic acid (“isophthalic acid”), neopentyl glycol, and/or adipic acid (“hexane diacid”) is useful for forming weather resistant polyester powder coatings with acid values of 28 to 36 mg of KOH per gram of the polyester resin (“Preferred Components” paragraph).  Considering Shi’s claims 11 and 12 are directed to polyester resins with acid values of 15 to 300 mg of KOH per gram, it would have been obvious for one of ordinary skill in the art to base the polyester resin on monomers, e.g. m-phthalic acid, neopentyl glycol, adipic acid, or a combination thereof as Ding suggests in order to form the desired acid values.
	Regarding claim 8, in addition to the limitations of claim 6, Shi’s claims 11 and 12 each indicate the polyester resin is a hydroxyl polyester resin comprising between 30 and 300 mg of KOH per gram of the hydroxyl polyester resin; a glass transition temperature of the hydroxyl polyester resin is between 50 and 75°C, and a viscosity of the hydroxyl polyester resin is between 15 and 200 Pa·s.
	Regarding claim 9, in addition to the limitations of claim 6, Shi’s claims 11 and 12 each indicate the polyester resin is a carboxyl polyester resin comprising between 15 and 85 mg of KOH per gram of 
	Regarding claim 10, in addition to the limitations of claim 1, Shi’s claims 9 and 10 each indicate the curing agent accounts for 2-20 wt. % of the polyester powder coating, and the curing agent is 1,3,5-triglycidyl isocyanurate, triglycidyl trimellitate (TML), diglycidyl terephthalate, glycidyl methacrylate (GMA), hydroxyalkyl amide, isocyanate, or a mixture thereof.  
	Regarding claim 11, in addition to the limitations of claim 10, Shi’s claims 13 and 14 each indicate the polyester powder coating further comprises a coating additive; the coating additive accounts for 3-40 wt. % of the polyester powder coating, and the coating additive is polyamide wax, polyolefine wax, amide modified phenolic urea surfactant, benzoin, poly(dimethylsiloxane), vinyl trichlorosilane, n-butyl triethoxyl silane, tetramethoxysilane (TMOS), monoalkoxy pyrophosphate, acrylics, phenolic resin, urea-formaldehyde resin, melamine formaldehyde resin, distearoyl ethylenediamine, a mixture of ethylene oxide and propylene oxide, hindered phenol, thiodipropionate, diphenyl ketone, salicylate derivatives, hindered amine, alumina, fumed silica, tetrabromobisphenol A, decabromodiphenyl ethane, tricresyl phosphate, aluminum hydroxide, magnesium hydroxide, barium sulfate, titanium dioxide, carbon black, or a mixture thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the coating additive accounts for 0-40 wt. % of the polyester powder coating” (ll. 2 – 3 of the claim), and the claim also recites “the polyester powder coating further comprises a coating additive” (ll. 1 – 2 of the claim) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	More specifically, the first highlighted limitation requires the polyester powder coating to comprise a coating additive, but the 0 wt.% endpoint of the second highlighted limitation describes embodiments outside the scope of the first limitation.  
	If it is intended that the 0 wt.% endpoint being included in claim 11, then claim 11 may be better stated as “the polyester powder coating comprises 0-40 wt.% of a coating additive”, the coating additive being defined by the recited species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US 2012/0220676 A1).
	Regarding claim 1, Moens discloses a material comprising a fiber cloth (“textile” as a “substrate”: e.g. ¶¶ [0169], [0196]) and a polyester powder coating, the polyester powder coating comprising a polyester resin and a curing agent (“polyester” resin with a “hardener” coated as powder: e.g. ¶¶ [0012] – [0201]), and the polyester powder coating being evenly distributed on the fiber cloth (“continuous” or coating “entire” of the “substrate”: e.g. ¶¶ [0167], [0168], [0199], [0200]).
	Although Moens is not specific as to the amount of fiber cloth being between 30 and 50 parts by weight and the amount of the polyester powder coating being between 50 and 70 parts by weight, as noted previously, Moens states the polyester powder coating covers the entirety of at least one surface of the fiber cloth (e.g. ¶¶ [0167], [0168], [0199], [0200]).  In view of objectives, e.g. flexibility, stain, and solvent resistance (e.g. ¶¶ [0095], [0170], [0193]), one of ordinary skill in the art would have been able to determine a suitable respective weights of the fiber cloth and polyester powder coating which satisfy such requirement based on the particular application of the material.  Notably, thicker and therefore heavier coatings would have been understood to reduce flexibility, all other things being the same, due to the extra material used resisting bending forces but also provides increases to stain and solvent resistance of the material, e.g. by increasing the hindrance to stains and solvents passing through the material.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide between 30 and 50 parts by weight of the fiber cloth and between 50 and 70 parts by weight of the polyester powder coating in order to attain a material which it suitably flexible, stain resistant, and solvent resistant.
	Regarding claim 2, although Moens is not specific as to a weight per unit area of the fiber cloth is between 30 and 400 g/m2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2, the examiner observes the respective weights per unit area are similarly affected by coating as discussed in the 35 U.S.C. 103 rejection of claim 1.  Accordingly, a weight 2, and a weight per unit area of the polyester powder coating distributed on the fiber cloth is between 100 and 400 g/m2 would have been obvious for similar reasons, namely to attain a material with desirable flexibility, stain, and solvent resistance.
	Regarding claim 3, in addition to the limitations of claim 1, Moens discloses the fiber cloth comprises a fiber material, e.g. glass fiber (e.g. ¶ [0196]).
	Regarding claim 6, in addition to the limitations of claim 1, Moens discloses the polyester resin is a hydroxyl polyester resin or a carboxyl polyester resin (e.g. ¶¶ [0044] – [0048]).  
	Regarding claim 7, in addition to the limitations of claim 6, Moens discloses the polyester resin is a polymer of monomers, e.g. from terephthalic acid (e.g. ¶¶ [0012], [0019], [0042], [0045], [0051], [0060], [0065], [0072]).
	Regarding claim 8, in addition to the limitations of claim 6, Moens discloses the polyester resin is a hydroxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the hydroxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the hydroxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The examiner observes neither claim 8 nor the instant specification define the type of viscosity or the temperature at which the viscosity is measured.  Therefore, notwithstanding the at-face overlap of the endpoint Moens states with respect to the endpoint, one of ordinary skill in the art would have understood viscosities higher than 15 Pa·s apply at lower temperatures than the range of temperature described.
	Regarding claim 9, in addition to the limitations of claim 6, Moens discloses the polyester resin is a carboxyl polyester resin comprising between 10 and 310 mg of KOH per gram, e.g. between 20 and 100 mg of KOH per gram, of the carboxyl polyester resin (e.g. ¶¶ [0079], [0098]); a glass transition temperature of the hydroxyl polyester resin is between 40 and 120°C, e.g. between 50 and 80°C (e.g. ¶ [0080]), and a viscosity of the carboxyl polyester resin is between 0.050 and 15 Pa·s (e.g. ¶ [0081]).  
	Furthermore, with respect to the viscosity, Moens states the above viscosity is a Brookfield viscosity which occurs at temperatures ranging from room temperature to 200°C (e.g. ¶ [0081]).  The 
	Regarding claim 10, in addition to the limitations of claim 1, Moens discloses the curing agent accounts for 15-50 wt. % of the polyester powder coating (ratio of the polyester to the “hardener” is 6:1 to 1:1: e.g. ¶ [0110]), and the curing agent is, e.g., triglycidyl trimellitate (TML) (e.g. ¶ [0144]).
	Regarding claim 11, in addition to the limitations of claim 10, Moens discloses the polyester powder coating further comprises a coating additive; the coating additive accounts for 0-50 wt. % of the polyester powder coating, and the coating additive is, e.g., carbon black, or a mixture thereof (e.g. ¶¶ [0114], [0166]).  
	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moens as applied to claim 3 above, and further in view of Dries.
	Regarding claim 4, although Moens is not specific as to a monofilament diameter of the fiber material is between 3 and 23 µm, Dries notes monofilament diameters of glass fiber materials in the range of 3 to 15 µm are useful for providing thinness and low weight (e.g. ¶¶ [0007] – [0036], especially ¶ [0009]).  
	Therefore, it would have been obvious to provide Moens’ fiber material with a monofilament diameter of 3 to 15 µm in order to thin and lower the weight of the material.
	Regarding claim 5, although Moens is not specific as to the fiber cloth being in the form of a plain weave, a twill weave, a satin weave, a rib weave, a mat weave, or a combination thereof, Dries depicts a plain weave structure for use in providing flexibility (e.g. Fig. 1; ¶ [0009]).  Accordingly, as a means to provide flexibility, it would have been obvious to provide the fiber cloth in the form of a plain weave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783